Citation Nr: 1712764	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for degenerative arthritis of the left ankle with residuals from a fracture of the left tibia and fibula.

2. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

3. Entitlement to an initial evaluation in excess of 20 percent for left foot drop due to sciatic nerve damage.

4. Entitlement to a compensable initial evaluation for left fifth hammertoe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from the February 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in January 2013 and was remanded for further development.

The Veteran appeared at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran has impairment of the tibia and fibula manifested by malunion with a marked ankle disability, but the disorder has not resulted in ankylosis or nonunion of the tibia and fibula with loose motion that requires a brace.

2. The Veteran's thoracolumbar spine has forward flexion between 30 degrees and 60 degrees, but it has not resulted in ankylosis or incapacitating episodes of intervertebral disc syndrome.

3. The Veteran has moderately severe incomplete paralysis of his left foot.

4. The Veteran has a left fifth hammertoe, but the remaining toes are unaffected.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for degenerative arthritis with residuals from a fracture of the left tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.59, 4.71a, Diagnostic Code 5275-5262 (2016).

2. The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.59, 4.71a, Diagnostic Code 5242.

3. The criteria for an initial rating of 40 percent, and no higher, for left foot drop due to sciatic nerve damage have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.59, 4.124a, Diagnostic Code 8520.

4. The criteria for a compensable initial evaluation for left fifth hammertoe have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.59, 4.71a, Diagnostic Code 5282.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran's appeal for a back, foot drop, and hammertoe disabilities arises from his disagreement with the initial rating awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statements of the Case in January 2009 and December 2009.  The Statements of the Case cite the applicable statutes and regulations pertaining to his claim. 

Regarding the Veteran's appeal for degenerative arthritis with residuals from a fracture of the left tibia and fibula, the Veteran was awarded a 30 percent rating upon his separation from the military due to an in-service motorcycle accident.  Once applying for an increased evaluation, the Veteran was provided with a VCAA letter in October 2006.

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, separate VA examinations for each disability were scheduled in connection with the current claim.  The examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2013.  The purpose of this remand was to schedule the Veteran for VA examinations to determine the current severity of his service connected disabilities.  Upon remand, VA examinations for each disability occurred in July 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his tibia/fibula, back, foot drop, and hammertoe disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

However, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2016).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43  (2011) (quoting 38 C.F.R. § 4.40). 
 
V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Arthritis with Residuals from a Fracture of the Left Tibia and Fibula

The Veteran's tibia and fibula disability is currently evaluated as 30 percent disabling based on malunion of the tibia and fibula with a marked ankle disability.

In 1976, the Veteran fractured his left tibia and fibula in a motorcycle accident while in service.  He was noted to have nerve damage from the accident and the fracture of the tibia and fibula resulted in the Veteran's left leg becoming 2 centimeters shorter than his right leg.  In 2002, a VA x-ray showed that the Veteran's left tibia and fibula fracture healed but resulted in degenerative change of the left ankle and hammertoe of the left fifth toe.  During an August 2006 VA examination it was stated that the Veteran experiences stiffness of his left ankle and flare-ups with prolonged walking or standing.  Additionally, as discussed more fully below, the fracture caused a nerve injury that resulted in numbness of the left ankle and lateral aspect of the left foot.  The Veteran also uses a walking cane for ambulation. 

Additionally, the August 2006 VA examination listed the Veteran's left ankle range of motion as dorsiflexion 0 to 10 degrees and plantar flexion 0 to 25 degrees.  The Veteran also had tenderness at the lateral aspect of the ankle.  However, he had no muscle atrophy, spasms, or instability.  The Veteran had left ankle pain on motion and his motion was limited by pain.  Repetitive use showed no fatigue, incoordination, lack of endurance, or additional loss of motion by pain.  The examiner stated that the left lower leg revealed no evidence of a malunion or nonunion condition.

During the Veteran's July 2016 knee and lower leg VA examination, the Veteran's left knee flexion and extension was limited to 60 degrees.  The examiner noted that the Veteran's limited range of motion contributes to functional loss in his locomotion, ability to climb stairs, sit, stand, lift, bend, and squat.  The Veteran experienced pain with weight bearing and on motion (flexion) and had slight instability.  The examiner noted that the Veteran does not have ankylosis and there is no evidence in the record that there is nonunion of the tibia and fibula.  

Additionally, throughout the period on appeal, in private treatment records from Dr. F.M., the Veteran was noted as having full range of motion in his extremities and did not discuss any functional limitations caused by his tibia/fibula disability.

A higher rating of 40 percent is not warranted unless the evidence shows nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A higher rating for an ankle disability is not warranted unless there is ankylosis of the ankle with plantar flexion more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Additionally, a higher rating of 40 percent for a knee disability is not warranted unless there is extension limited to 30 degrees or more (Diagnostic Code 5261) or ankylosis of the knee with flexion between 10 and 20 degrees (Diagnostic Code 5256).  Also, a 50 percent rating for a knee disability is warranted for ankylosis of the knee with flexion between 20 and 45 degrees and a 60 percent rating is warranted for extremely unfavorable ankylosis of the knee with flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

The Veteran's tibia/fibula disability is best characterized as malunion with a marked ankle disability.  Therefore, a 30 percent rating, and no higher, is continued for the Veteran's arthritis with residuals from a fracture of the left tibia and fibula.  A higher rating of 40 percent is not warranted as the evidence does not show that the Veteran has ankylosis of the ankle with the requisite limited range of motion discussed above or nonunion of his tibia and fibula with loose motion that requires a brace.  Additionally, a higher rating for a knee disability is not warranted as the Veteran's knee range of motion does not warrant a higher rating and the evidence does not show ankylosis of the knee. 

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by a rating of 30 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  The 30 percent rating takes into consideration any functional loss the Veteran experiences.  Furthermore, the July 2016 VA examination report stated that the Veteran did not have any additional loss of function or range of motion of the knee after three repetitions.  Accordingly, an increased rating based on additional functional loss is not warranted.

Degenerative Disc Disease of the Lumbosacral Spine

The Veteran's degenerative disc disease of the lumbosacral spine is currently evaluated as 20 percent disabling based on forward flexion of the thoracolumbar spine being greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A rating of 40 percent disabling is not warranted unless the evidence demonstrates forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 50 percent rating is not warranted unless there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is only warranted for unfavorable ankylosis of the entire spine.  Id.  Additionally, a higher evaluation of 40 percent is not warranted for intervertebral disc syndrome (IVDS) unless the evidence shows IVDA with incapacitating episodes having a total duration of at least four weeks, but less than six weeks, occurring during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board notes that the Veteran is also service-connected for radiculopathy of the right lower extremity that is secondary to the back disorder, and is rated as 20 percent disabling.  That rating is not currently on appeal.  

In November 2006, the Veteran underwent a VA spine examination.  The Veteran reported that his back pain was aggravated by standing or walking and that he could only stand for about 10 to 15 minutes and walk for about 25 yards.  The Veteran stated that he wears a back brace when he is ambulating and uses a cane for all of his walking.  The Veteran was able to bend backward about 14 degrees and bend laterally to about 14 degrees.  The Veteran also had flexion of approximately 60 degrees and rotation of approximately 30 degrees.  The Veteran stopped at each point because of pain.  The examination report noted that a recent MRI showed some degenerative changes and the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine with residuals. 

Throughout the record, and specifically throughout his private medical treatment records, the Veteran complains of chronic back pain.  An April 2012 treatment note from Dr. F.M. instructed the Veteran to not lift, squat, stoop, bend, or crawl and to be very careful with walking. 

During the Veteran's July 2016 thoracolumbar spine VA examination, his flexion was limited to 40 degrees and his extension was limited to 5 degrees.  The Veteran experienced pain on motion and with weight bearing.  The Veteran's back disability results in muscle spasms, localized tenderness, and guarding ensuing in abnormal gait or abnormal spine contour.  The Veteran also experiences instability of station, disturbance of locomotion, and interference with sitting and standing.  The Veteran reported that he uses a brace and cane on a regular basis.  No other neurological abnormalities such as bowel or bladder problems were reported and the examiner stated that the Veteran does not have IVDS or ankylosis of the thoracolumbar spine.  

A 20 percent rating, and no higher, is continued for the Veteran's degenerative disc disease of the lumbosacral spine as a result of his limitation of motion.  A higher rating is not warranted as the evidence does not show that the Veteran's flexion is limited to 30 degrees or less or that he has ankylosis of the spine. In addition, a higher rating may not be assigned based on incapacitating episodes of intervertebral disc syndrome.

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by a rating of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  The 20 percent rating takes into consideration any functional loss the Veteran experiences.  Accordingly, an increased rating based on additional functional loss is not warranted.

Left Foot Drop due to Sciatic Nerve Damage

The Veteran's left foot drop is currently evaluated as 20 percent disabling.  A higher evaluation of 40 percent is warranted if the evidence shows that nerve damage is moderately severe.  38 C.F.R. § 4.1241, Diagnostic Code 8520.  

As discussed above, the Veteran's fracture of his left tibia and fibula resulted in nerve damage and left foot drop.  In August 2006, a VA examiner stated that the Veteran had mild foot drop with limited left ankle motion and less strength and sensation in his left foot as a result of the nerve damage.  The August 2006 examiner noted that there was no apparent muscular atrophy and the Veteran was able to bear weight on both feet.

During his testimony at his May 2012 hearing, the Veteran stated that his entire left foot and ankle is currently numb.  When asked what would happen if he stood on his left foot and raised his right foot, the Veteran stated that he would probably fall on the floor and that he cannot bear his entire weight on either foot.  Additionally, in July 2016, the Veteran underwent a peripheral nerve VA examination that stated that Veteran's feet have incomplete paralysis that is moderately severe. 

The evidence shows that the Veteran's foot drop has worsened and is currently moderately severe in nature.  Thereby, a 40 percent rating is warranted.  However, a higher rating is not warranted as the evidence does not demonstrate that the Veteran's foot exhibits severe incomplete paralysis with marked muscular atrophy.

Thus, the Veteran is entitled to a 40 percent rating for his left foot drop due to sciatic nerve damage.


Left Fifth Hammertoe

As a result of his fractured tibia and fibula and resulting nerve damage, the Veteran developed hammertoe of the left fifth toe.  The Veteran's left fifth hammertoe is currently evaluated as noncompensable.  A noncompensable rating for hammertoe is warranted when only single toes are affected.  In order to receive a 10 percent rating for hammertoe (the highest schedular rating for this disability), the evidence must demonstrate that all toes are affected by hammertoe
.
During his August 2006 VA examination, it was noted that the Veteran only has hammer of one toe and does not have flatfoot or hallux valgus.

The July 2016 foot VA examination stated that the only toe affected by hammer toe is the Veteran's left fifth toe.  Additionally, there is no evidence in the record that states that all of the Veteran's toes are affected by hammertoe.  Therefore, a higher rating is not warranted and entitlement to a compensable initial rating is denied.

Separate ratings for any other foot conditions are also not warranted as the record is void of any diagnoses of flat foot, metatarsalgia, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal/metatarsal bones, plantar fasciitis, arthritis, or any other foot injury.

Therefore, the Veteran's noncompensable initial rating for left fifth hammertoe is continued.

Other Considerations

Additionally, the Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a higher rating.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disability.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's service connected disabilities. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran's service connected disabilities.  Hence, referral for consideration of an extraschedular rating is not warranted. 

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran was granted a TDIU in August 2016.  Thereby, no further discussion of entitlement to a TDIU is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase ratings regarding his tibia/fibula, back, and hammertoe disability, that doctrine is not applicable regarding those appeals.  See 38 U.S.C.A. § 5107 (b).


ORDER

1. Evaluation in excess of 30 percent for degenerative arthritis with residuals of a fracture of the left tibia and fibula is denied.

2. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied.

3. Entitlement to an initial evaluation of 40 percent, and no higher, for left foot drop due to sciatic nerve damage is granted.

4. Entitlement to a compensable initial evaluation for left fifth hammertoe is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


